ACCEPTED
                                                                                          04-15-00487-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    11/18/2015 6:15:15 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                NO. 04-15-00487-CV

                        In the Fourth Court of Appeals   FILED IN
                                                  4th COURT OF APPEALS
                             San Antonio, Texas    SAN ANTONIO, TEXAS
__________________________________________________________________
                                                  11/18/2015 6:15:15 PM
                                                      KEITH E. HOTTLE
                                                           Clerk
                      CONOCOPHILLIPS COMPANY et al.

                                           v.

                  LEON OSCAR RAMIREZ, JR. et al.
__________________________________________________________________

          APPELLEES’ MOTION TO REINSTATE APPEAL
__________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Leon Oscar Ramirez, Jr. and Jesus M. Dominguez, as Guardian for Minerva

Clementina Ramirez, an incapacitated person, Appellees and Cross-Appellants, file this

motion to reinstate the appeal and for cause show:

   1. On November 11, 2015, ConocoPhillips Company, defendant in the trial court

      and one of the appellants, filed a notice of bankruptcy stating that on October

      26, 2015, while this appeal was pending, Leon Oscar Ramirez, Jr., Appellee and

      Cross-Appellant in this appeal, filed a petition in bankruptcy, in Case Number

      15-50164, in the United States Bankruptcy Court for the Southern District of

      Texas, Laredo Division, styled In re Leon Oscar Ramirez, Jr.

   2. On November 13, 2015, this Court ordered the appeal abated and removed from

      the court’s active docket pursuant to Tex. R. App. P. 8.2. The Court also ordered


                                           1
   that the appeal would be reinstated upon proper motion and proof. Tex. R. App.

   P. 8.3.

3. On November 18, 2015, the Bankruptcy Court signed an order lifting the

   automatic stay provided by 11 U.S.C. § 362, precisely so that this appeal may

   continue to judgment. Attached hereto is a true and correct copy of the

   Bankruptcy Court’s order lifting the automatic stay.

4. Therefore, Appellees and Cross-Appellants request that the Court reinstate the

   appeal on the Court’s active docket.

                                              /s/ Alberto Alarcon
                                              Alberto Alarcon
                                                 State Bar No. 00968425
                                              HALL, QUINTANILLA & ALARCON, LC
                                              P.O. Box 207
                                              1302 Washington
                                              Laredo, Texas 78042-0207
                                              (956) 723-5527
                                              (956) 723-8168 (fax)
                                              aalarcon@sbcglobal.net

                                              Lisa Bowlin Hobbs
                                                 State Bar No. 24026905
                                              KUHN HOBBS PLLC
                                              3307 Northland Drive, Suite 310
                                              Austin, Texas 78731
                                              (512) 476-6000
                                              (512) 476-6002 (fax)
                                              lisa@kuhnhobbs.com




                                          2
                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this motion was served on this 18th day
of November, 2015, to the following parties and counsel as designated:
 Michael V. Powell                                           via e-service
 Locke Lord LLP
 2200 Ross Avenue, Suite 2200
 Dallas, Texas 75201

 John A. Kazen                                               via e-service
 211 Calle del Norte, Suite 100
 Laredo, Texas 78041-6237


 Bruce J. Werstak, III                                       via e-service
 6721 McPherson Road, Suite 360
 Laredo, TX 78041

Jesse R. Castillo                                            via e-service
Bank of America Plaza, Suite 1020
300 Convent St.
San Antonio, Texas 78205

                                                      /s/ Alberto Alarcon
                                                      Alberto Alarcon




                                           3
          Case 15-50164 Document 32 Filed in TXSB on 11/18/15 Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION                                              ENTERED
                                                                                    FILED IN     11/18/2015
                                                                             4th COURT OF APPEALS
IN RE:                                            §                           SAN ANTONIO, TEXAS
                                                  §                          11/18/2015 6:15:15 PM
LEON OSCAR RAMIREZ, JR.                           §                            CASE
                                                                                 KEITHNO.  15-50164
                                                                                       E. HOTTLE
                                                  §                                   Clerk
                                                                                     (Chapter  11)
                Debtor.                           §

                          ORDER GRANTING MOTION FOR RELIEF
                              FROM THE AUTOMATIC STAY
                                           (Docket No. 14)
                                        FINDINGS OF FACT

         The Court finds that on October 26, 2015 the Debtor filed a chapter 11 petition for relief

under chapter 11, Title 11, United State Code, which was assigned Case No. 15-50164.

         The Court further finds that the Debtor is an appellee in a case pending before the 4th Court

of Appeals styled ConocoPhillips Company, and Rodolfo C. Ramirez, Individually and as the

Independent Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd. v. Leon

Oscar Ramirez, Jr., Individually, and Jesus M. Dominguez, Court of Appeals Number 04-15-00487.

         The Court further finds that pursuant to Tex. R. App. P. 8.2 the appeal was abated and

removed from the court’s active docket on November 13, 2015. (See attachment “A.”)

         The Court further finds that pursuant to a letter dated November 16, 2015 counsel for

Appellant apprised counsel for the Debtor that Appellant would not oppose the Motion for Relief

From Stay to allow the appeal to proceed in Cause No. 04-15-00487-CV. (See attachment “B.”).

                                      CONCLUSION OF LAW

         The Court concludes, therefore, that the Motion for Relief, having no opposition filed of

record, may be approved as requested. It is therefore

         ORDERED, that the Motion for Relief From Stay [Dkt #14] is GRANTED. It is further
        Case 15-50164 Document 32 Filed in TXSB on 11/18/15 Page 2 of 6



       ORDERED, that the automatic stay is lifted to allow the appeal in Case No. 04-15-00487-CV

styled ConocoPhillips Company, and Rodolfo C. Ramirez, Individually and as the Independent

Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd. v. Leon Oscar

Ramirez, Jr., Individually, and Jesus M. Dominguez to proceed in the 4th Court of Appeals in San

Antonio, Texas and any further appeal from a decision of the 4th Court of Appeals.

SIGNED this ____ day of November, 2015.
    Signed: November 18, 2015.

                                               ____________________________________
                                            __________________________________________
                                               DAVID
                                            UNITED    R. JONES
                                                    STATES  BANKRUPTCY COURT JUDGE
                                                UNITED STATES BANKRUPTCY JUDGE
                                                                                         FILE COPY
         Case 15-50164 Document 32 Filed in TXSB on 11/18/15 Page 3 of 6




                                COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762
                                        November 13, 2015
        Lisa Hobbs                                     Alberto Alarcon
        Kuhn Hobbs PLLC                                Hall, Quintanilla & Alarcon
        * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

        J. Francisco Tamez                              Jesse R. Castillo
        Kazen, Meurer & Perez, L.L.P.                   Castillo Snyder, P.C.
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *
        Michael V. Powell
        Locke Lord LLP
        * DELIVERED VIA E-MAIL *
        RE:    Court of Appeals Number: 04-15-00487-CV
               Trial Court Case Number:     7,637
               Style: ConocoPhillips Company, and Rodolfo C. Ramirez, Individually
               and as the Independent Administrator of the Estate of Ileana Ramirez, and
               El Milagro Minerals, Ltd.
                       v.
                       Leon Oscar Ramirez, Jr., Individually, and Jesus M. Dominguez,
               as Guardian for Minerva Clementina Ramirez, an incapacitated person,
               Individually

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                             _____________________________
                                                             Luz Estrada
                                                             Deputy Clerk, Ext. 53219
 cc:    Leticia Murillo Escamilla (DELIVERED VIA E-MAIL)
        Dora Martinez Castanon (DELIVERED VIA E-MAIL)
        Cynthia Keely Timms (DELIVERED VIA E-MAIL)
        Cynthia Perez Lenz (DELIVERED VIA E-MAIL)
        Melanie Castillo (DELIVERED VIA E-MAIL)
        Ginny Henderson (DELIVERED VIA E-MAIL)
        Amanda Cottrell (DELIVERED VIA E-MAIL)
        Adolfo Campero, Jr. (DELIVERED VIA E-MAIL)
        Kurt Kuhn (DELIVERED VIA E-MAIL)
        John A. Kazen (DELIVERED VIA E-MAIL)
        Darrell L. Barger (DELIVERED VIA E-MAIL)
                                                                                      FILE COPY
        Case 15-50164 Document 32 Filed in TXSB on 11/18/15 Page 4 of 6


ConocoPhillips Company, and                                         Leon Oscar Ramirez, Jr.,
     Rodolfo C. Ramirez,                                           Individually, and Jesus M.
    Individually and as the                                       Dominguez, as Guardian for
Independent Administrator of                                      Minerva Clementina Ramirez,
 the Estate of Ileana Ramirez,                                                 /s
   and El Milagro Minerals,
        Ltd.Appellant/s

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2015

                                     No. 04-15-00487-CV

     CONOCOPHILLIPS COMPANY, and Rodolfo C. Ramirez, Individually and as the
   Independent Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd.,
                                          Appellants

                                               v.

 Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
               Clementina Ramirez, an incapacitated person, Individually,
                                       Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,637
                        The Honorable Jose A. Lopez, Judge Presiding


                                        ORDER


        ConocoPhillips Company, defendant in the trial court, filed a notice of appeal on June 8,
2015. Leon Oscar Ramirez, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
Clementina Ramirez, an incapacitated person, Individually, filed a notice of a cross-appeal on
June 11, 2015. Other defendants in the trial court, Rodolfo C. Ramirez, Individually and as the
Independent Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd., also
filed a notice of appeal on July 29, 2015.

        ConocoPhillips filed a Notice of Bankruptcy stating that on October 26, 2015, while this
appeal was pending, Leon Oscar Ramirez, Jr., Appellee and Cross-Appellant in this appeal, filed
a petition in bankruptcy, in Case Number 15-50164, in the United States Bankruptcy Court for
the Southern District of Texas, Laredo, styled In re Leon Oscar Ramirez, Jr.

        We order the appeal abated and removed from the court’s active docket. See TEX. R.
APP. P. 8.2. The appeal will be reinstated only upon proper motion and proof. See TEX. R. APP. P.
8.3; 4th TEX. APP. (SAN ANTONIO) LOC. R. 4. All motions and other documents pending or filed
are abated subject to being reurged in the event the case is reinstated.
                                                                                           FILE COPY
         Case 15-50164 Document 32 Filed in TXSB on 11/18/15 Page 5 of 6


        We further order the clerk of this court to send copies of this order to the clerk of the trial
court, the court reporter, and the attorneys of record.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court
Case 15-50164 Document 32 Filed in TXSB on 11/18/15 Page 6 of 6